Citation Nr: 0916833	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-07 412	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Propriety of the termination of the appellant's non-service-
connected pension benefits on the basis of the character of 
the appellant's discharge from active military service.

(A claim of service connection for a psychiatric disorder 
will be the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Marian H. Neudel, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and G.M.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that determined that the character 
of the appellant's discharge from service constituted a bar 
to his previously awarded non-service-connected pension 
benefit.  By a January 2008 decision, the determination was 
confirmed.  However, the RO also determined that the 
appellant is entitled to health care benefits under Chapter 
17 of Title 38.

In July 1971, the State of Washington made a request to VA 
regarding the appellant's military information in connection 
with unemployment compensation.  By an August 1971 decision, 
the RO found that the appellant's discharge was under 
dishonorable conditions.  The new and material evidence 
requirement for reopening finally adjudicated claims applies 
to character of discharge decisions.  See D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000).  Significantly, in the 
appellant's case, notice of the August 1971 decision to the 
appellant is not of record.  The present appeal again 
concerns the issue of the appellant's character of discharge.  
Because there is no indication that the appellant was 
notified of the previous decision in August 1971, that claim 
was not a finally adjudicated claim.  See 38 C.F.R. § 3.160 
(2008).  Thus, the provisions of reopening a finally 
adjudicated claim, such as those that pertain to new and 
material evidence, are not for application.  The RO correctly 
did not treat the new issue as a reopening of a previously 
decided claim.

In January 2009, the appellant testified at a hearing before 
the Board solely on the character of discharge issue.  At the 
hearing, the appellant submitted additional evidence to the 
Board.  The appellant waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions.

2.  The appellant's acts that led to his discharge 
constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the 
offenses that led to his discharge.

4.  A discharge under honorable conditions was awarded under 
the Department of Defense's Special Discharge Review Program; 
the appellant's original discharge has not been upgraded by a 
discharge review board established under 10 U.S.C. § 1553.


CONCLUSION OF LAW

The appellant's discharge from active military service was 
issued under dishonorable conditions for VA purposes, thereby 
creating a bar to receipt of VA non-service-connected pension 
benefits; termination of the benefit was proper.  38 U.S.C.A. 
§§ 101, 1521, 5107, 5303 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.12, 3.102, 3.159, 3.354 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The issue before the Board turns on the appellant's character 
of discharge.  The issue is preliminary in nature compared to 
the merits of the appellant's claims for compensation and 
pension benefits.  Although the legal conclusion turns on the 
interpretation of the bars to VA benefits as set forth in the 
laws and regulations, the United States Court of Appeals for 
Veterans Claims (Court) has held that veteran status is one 
of the five elements of a claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the 
Court has addressed the adequacy of VCAA notice in cases 
concerning the character of discharge.  See, e.g., Dennis v. 
Nicholson, 21 Vet. App. 18 (2007).

The Board finds that the appellant received adequate VCAA 
notice by way of a July 2007 notice letter from the RO.  The 
notice letter made clear that VA was adjudicating the 
appellant's status as a veteran to determine whether he was 
eligible for VA benefits.  The appellant was provided a copy 
of the regulations regarding character of discharge 
(38 C.F.R. § 3.12).  The appellant was told that he would be 
eligible for VA pension benefits if VA found that his service 
was not dishonorable.  The letter included specific 
information regarding the Department of Defense's Special 
Discharge Review Program.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why he thought his 
service was honorable.  Although the complete notice was not 
provided until after the RO initially adjudicated the 
character of discharge issue, the matter was properly re-
adjudicated in January 2008 and April 2008, which followed 
the July 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to the general criteria for granting pension claims, or 
assigning effective dates, see Dingess/Hartman, 19 Vet. App. 
at 484, these questions are not now before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The appellant's service treatment and 
personnel records have been obtained and associated with the 
claims file.  These records document the events that led to 
the appellant's discharge.  The records also contain the 
comprehensive medical records for the period of service.  
Additionally, as noted in the introduction, the appellant was 
afforded a hearing before the Board in January 2009, the 
transcript of which is of record.  A medical examination is 
not necessary in this case because the issue does not turn on 
the appellant's current medical state.  Thus, VA has properly 
assisted the appellant in obtaining any relevant evidence.

II. Analysis

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
VA pension benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. §§ 1521, 5303 (West 2002); 
38 C.F.R.  § 3.12(a) (2008).

A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, including conviction of a felony; 
(4) willful and persistent misconduct-includes a discharge 
under other than honorable conditions, if is determined that 
it was issued because of willful and persistent misconduct, 
which does not include discharge because of a minor offense 
if service was otherwise honest, faithful, and meritorious; 
and (5) homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

A discharge because of one of the above-identified offenses 
will not be a bar if it is found that the person was insane 
at the time of committing the offense causing the discharge.  
38 C.F.R. § 3.12(b).  VA regulations provide that an insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2008).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

A review of the appellant's personnel records reveals that he 
underwent Article 15 non-judicial punishment on March 15, 
1971, when he was stationed at Fort Ord, California.  The 
record of proceedings indicates that the appellant violated 
Article 86 of the Uniform Code of Military Justice (UCMJ) on 
two occasions.  On March 12, 1971, the appellant failed to go 
at the time prescribed to his appointed place of duty (mess 
hall).  On March 13, 1971, the appellant also failed to go at 
the time prescribed to his appointed place of duty (shipment 
formation).  As a result, the appellant was punished with an 
oral reprimand and forfeiture of $30.00 per month for one 
month.

On April 23, 1971, the appellant was tried by summary court-
martial at Fort Ord.  The specification charge indicated that 
the appellant absented himself from his organization at Fort 
Ord without authority from April 9, 1971, to April 12, 1971.  
The appellant plead guilty and was found guilty.  The 
punishment was a forfeiture of $95.00 per month for one 
month.

The appellant underwent psychiatric evaluation later in April 
1971.  He was diagnosed with schizoid personality with 
features of emotional instability.  The psychiatrist stated 
that the appellant's behavior was characterized by 
indecisiveness, unpredictability, helplessness, depression, 
and withdrawal.  The symptomatology was stated to be further 
complicated by the appellant's moderate drug use, including 
marijuana, barbiturates, LSD, and mescaline.  Psychological 
testing did not provide evidence of a psychosis.  The 
psychiatrist felt that the appellant's impairment was so 
severe that it was extremely unlikely that he would ever be 
able to become a part of a functioning military unit.  The 
psychiatrist stated that the appellant was capable of 
distinguishing right from wrong, was responsible for his 
actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  It was 
recommended that the appellant be separated from the service.  
In May 1971, the unit chaplain also recommended separation 
from military service because the appellant's life was 
unstable and he required professional counseling.

On May 5, 1971, there was another instance of Article 15 non-
judicial punishment.  The record of proceedings indicates 
that the appellant violated Article 86 of the UCMJ.  On May 
1, 1971, the appellant failed to go to his appointed place of 
duty (kitchen patrol building).  As a result, the appellant 
was punished with a reduction in grade, fourteen days 
restriction to the company area or place of duty, and 
fourteen days of extra duty.

Later in May 1971, the appellant wrote a letter to his 
superiors explaining the circumstances of his military 
service and upcoming discharge.  The appellant related his 
pre-service family history, including his childhood as an 
orphan from a broken home.  He stated that it was hard to 
comprehend things and that he was using drugs.  The appellant 
stated that he did not think he had the stability of other 
soldiers and he hoped that his superiors would consider his 
life circumstances when issuing the discharge.

On June 4, 1971, the appellant was advised that he was being 
considered for elimination from the service for unfitness 
under AR (Army Regulation) 635-212.  He was notified of his 
rights regarding the proceedings.  The appellant's commanding 
captain found the appellant unfit for military service 
because of his poor performance that was characterized by a 
consistent pattern of failing to perform the required duties 
and drug abuse.  The captain stated that the appellant had 
received extensive counseling and had shown no intent of 
improving.  The appellant's behavior was characterized as 
willful and intentional.

A June 7, 1971 Discharge for Unfitness recommended that the 
appellant appear before a board of officers to determine 
whether he should be discharged before his expiration of term 
of service.  An undesirable discharge was recommended because 
of frequent incidents of a discreditable nature with civil or 
military authorities.  More specifically, such a discharge 
was recommended due to the appellant's repeated acts of 
misconduct.  The appellant's prior violations and punishments 
were noted.  It was indicated that another summary court-
martial trial was pending at that time.

On June 17, 1971, the appellant's commanding colonel 
recommended approval of an undesirable discharge certificate.  
He also stated that a psychiatric report indicated that the 
appellant was responsible for his actions.  On June 24, 1971, 
the appellant's commanding major general directed that the 
appellant be separated from military service with an 
undesirable discharge certificate.  The appellant was 
discharged on July 2, 1971.  His original DD-214 listed his 
character of service as under other than honorable 
conditions.

Based on the appellant's personnel records, it is clear that 
he was a former service member that was discharged as unfit 
for military service and that his service was characterized 
as under other than honorable conditions.  The appellant 
received multiple Article 15s and one summary court-martial 
during service.  It is also indicated that the appellant used 
drugs during service, although he did not receive UCMJ 
punishment for that action.

The evidence surrounding the appellant's discharge from 
military service reflects that his acts that led to his 
discharge were the result of willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4).  The acts consisted 
of several offenses covering several months of service.  The 
appellant was not discharged merely as result of a minor 
offense.  The appellant's captain characterized the 
appellant's behavior as a "consistent pattern" and 
"willful and intentional."  The Discharge for Unfitness 
document described the appellant's actions as "frequent 
incidents" and "repeated acts of misconduct."  The 
appellant's colonel and major general both endorsed the 
undesirable discharge.  The language used in characterizing 
the appellant's misconduct is analogous to "willful and 
persistent."  Because the appellant was discharged as the 
result of willful and persistent misconduct, his discharge is 
considered to have been issued under dishonorable conditions.  
Such a discharge is a bar to the receipt of VA benefits.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  With 
regard to misconduct, insanity need only exist at the time of 
an offense or the misconduct to be relevant.  There need not 
be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Neither the appellant nor his representative has contended 
that he was insane at the time of his misconduct or at any 
point during his life.  Although schizoid personality with 
features of emotional instability was found on psychiatric 
evaluation in service and there were severe effects, the 
psychiatrist found that the appellant was capable of 
distinguishing right from wrong, was responsible for his 
actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  A psychosis 
was not present.  There was no finding of insanity and the 
language used by the psychiatrist does not suggest that the 
appellant was insane at the time of his misconduct or at any 
time during military service.  The remaining service 
treatment records are completely negative for any suggestion 
of insanity.  The records do not reflect that the appellant 
had a disease that caused him to act in a manner not in 
accordance with his normal method of behavior; or caused him 
to interfere with the peace of society, or caused him to 
depart from the accepted standards of the community.  In 
general, the evidence shows that the appellant knowingly 
acted during the misconduct.  Consequently, there is no 
applicable exception to the characterization of the 
appellant's discharge as dishonorable.

By hearing testimony and submitted statements, the appellant 
and his representative assert that the appellant had valid 
reasons for his actions during military service.  In general, 
the appellant asserts that actions by superiors and fellow 
service members created a climate where he felt threatened 
and singled out.  The appellant alleges that the following 
incidents occurred:  a drill instructor made him scream out 
for meals in the chow hall; he was given an Article 15 after 
he spoke when he was not supposed to speak in the infirmary; 
he was forced to perform long crawls and sit-ups with an 
injured back; he was exposed to tear gas during training; he 
was assigned to kitchen patrol peeling potatoes with an 
injured back; a fellow service member jumped him, punched 
him, and cut his neck; he got into a dispute with a Sergeant 
who threatened his life; and he turned to drugs partly 
because the military regularly prescribed addictive pain 
medication for his back injury.  Additionally, the appellant 
refers to his disadvantaged childhood has an orphan from a 
broken family as a possible cause for his inability to adapt 
to military life.  Furthermore, the appellant maintains that 
he had psychiatric problems during military service and that 
his significant post-service mental health treatment and 
substance abuse show that it was a severe problem.

The appellant submitted a statement, dated in January 2009, 
from W.P., a service member who served with the appellant.  
W.P. attested to the occurrence of several of the events as 
described by the appellant.  The appellant also submitted a 
letter, dated in March 2005, from K.S., a VA psychiatrist.  
Dr. K.S. believed that the appellant's discharge should be 
changed to a medical discharge due to major depression under 
honorable conditions.

By these statements and testimony, the appellant appears to 
be contending that circumstances surrounding his willful and 
persistent misconduct should be an exception to dishonorable 
service.  The Board notes that when addressing discharges as 
a result of absence without official leave (AWOL) for a 
continuous period of at least 180 days, "compelling 
circumstances" may be an exception to a bar to benefit 
entitlement.  In the appellant's case, the Board has found 
that his discharge is considered to have been issued under 
dishonorable conditions as a result of willful and persistent 
misconduct, not under the prolonged AWOL section.  See 
38 C.F.R. § 3.12(c)(6).  The "compelling circumstances" 
exception does not apply to 38 C.F.R. § 3.12(d)(4) and the 
Board will not consider the appellant's statements in that 
manner.

The appellant also contends that his discharge was upgraded 
to honorable a few years after service.  A DD-214 that was 
issued after the original DD-214 was issued does show the 
character of the appellant's service as under honorable 
conditions.  However, the upgrade was made pursuant to the 
Department of Defense's Special Discharge Review Program 
(SDRP).  The regulations specifically state that an honorable 
or general discharge awarded under SDRP does not remove any 
bar to benefits imposed under section 3.12.  38 C.F.R. 
§ 3.12(h)(2).  In contrast, there is no indication that the 
appellant's discharge has been upgraded by a discharge review 
board established under 10 U.S.C. § 1553.  An upgrade in that 
situation could set aside a bar to pension benefits.  See 
38 C.F.R. § 3.12(g).  That is not the case for the 
appellant's upgrade.  Thus, the bar to benefits may not be 
removed.

For all the foregoing reasons, the Board finds that the 
appellant's discharge from military service is considered to 
have been issued under dishonorable conditions; the appeal 
must be denied.  Because the discharge was not under 
conditions other than dishonorable, the discharge acts as a 
bar to the receipt of VA pension benefits, including the 
previously awarded non-service-connected pension benefit.  An 
exception is not warranted because the appellant was not 
insane at the time of his willful and persistent misconduct 
that caused such a discharge.  38 C.F.R. § 3.12.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from active 
military service is a bar to receipt of VA pension benefits; 
the appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


